Citation Nr: 1037312	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-10 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for left below the knee 
amputation.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Niece


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to March 1950 
and September 1950 to February 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Tiger Team 
special processing unit at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which denied 
service connection for left below the knee amputation.

In May 2009, a Travel Board hearing was held at the RO before the 
undersigned Veterans Law Judge.  A transcript of that proceeding 
has been associated with the claims file.

In June 2010, this issue was remanded by the Board for further 
development. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is not shown by the most probative evidence of record 
to have left below the knee amputation that is etiologically 
related to a disease, injury, or event in service.


CONCLUSION OF LAW

Left below the knee amputation was not incurred in or aggravated 
by active service.  See 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

A VCAA letter dated in November 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  This letter 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for left 
below the knee amputation, any questions as to the appropriate 
disability rating or effective date to be assigned are rendered 
moot, and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment record and relevant, 
available private medical records are in the file.  The Board 
notes that this issue was remanded in June 2010 in order to 
attempt to obtain additional records that have not been 
associated with the claims file.  Specifically, the Veteran was 
sent a letter in June 2010 requesting that he provide 
Authorization and Consent to Release Information forms for Dr. 
R.W.H. and for Mercy Hospital, as well as for each private health 
care provider that has treated the Veteran for his disability.  
The Veteran submitted no such authorization forms.  Additionally, 
this letter requested that the Veteran provide further detail 
regarding his claimed injury at Fort Huachuca during his first 
period of active duty, as well as the approximate dates of his 
transfer to Fort Sill in Oklahoma and the dates of medical 
treatment there.  No response was given to these requests for 
more information.  The Board also notes that records were 
requested from the Raymond W. Bliss Army Health Center in Fort 
Huachuca, Arizona, and the Reynolds Army Community Hospital in 
Fort Sill, Oklahoma.  Both requests yielded negative responses.  
Additionally, a June 2010 letter from the VA Appeals Management 
Center (AMC) in response to a request for records indicated that 
all available service treatment records have already been 
associated with the claims file.  Finally, the Board notes that 
the record reflects that the Veteran was previously asked to fill 
out and return a National Archives and Records Administration, NA 
Form 13055, Request for Information Needed to Reconstruct Medical 
Data.  In doing so, the Veteran indicated that he had received 
treatment for his left leg from 1950 to 1952 on base at Fort 
Huachuca and "David Moffit AFB." Thereafter, the Veteran was 
notified that more specific treatment dates were needed because 
the service department was not able to search for records over a 
two-year period.  He was asked to limit his treatment dates to a 
three-month period and to provide the exact dates, if possible.  
As the Veteran did not respond with the requested information, 
the Board finds that no further development can be conducted with 
regard to the assertion of treatment at "David Moffit AFB".  As 
such, the Board finds that all records identified by the Veteran 
as relating to this claim have been obtained, to the extent 
possible.  The record contains sufficient evidence to make a 
decision on the claim. VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  In this case, a VA 
examination was considered necessary to evaluate the Veteran's 
claim, due to the fact that the evidence of record has been 
determined to be inadequate to grant this claim, as will be 
discussed in further detail below.  As such, the Veteran was 
scheduled for a VA examination in July 2010.  However, he failed 
to report for this examination.  The Board notes that the Veteran 
was specifically informed in the June 2010 Board remand that his 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, was critical.  The 
Veteran was also advised in this remand that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009).  The Veteran has offered no 
good cause for his failure to report for the July 2010 scheduled 
examination and has not requested that this examination be 
rescheduled.  The Board notes that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Therefore, as the Veteran has been scheduled for a VA 
examination for which he failed to report, has offered no good 
reason for his failure to report to this scheduled examination, 
and has not requested that he be rescheduled for another VA 
examination, the Board finds that the duty to assist with regard 
to providing the Veteran a medical examination has been met in 
this case.  VA has made diligent efforts to provide the Veteran 
with an appropriate examination and may proceed to adjudicate the 
claim on the basis of the evidence which is of record. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  




II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

The Veteran is seeking entitlement to service connection for 
amputation of his left leg.  Specifically, at the May 2009 Travel 
Board hearing, the Veteran testified that he injured his left leg 
on two different occasions in service.  The first injury took 
place during his first period of service, between January 1949 
and March 1950, when he broke his left leg while stationed at 
Fort Huachuca, Arizona.  See Travel Board hearing transcript, May 
2009, at 13-15.  Thereafter, he was transferred to Fort Sill, 
Oklahoma.  See id.  

As to the second injury, which took place in December 1950 while 
he was at home on leave, the Veteran testified that he was 
involved in a motorcycle accident that caused his left leg, 
specifically the area below the knee and including the calf, to 
get bruised and skinned up.  See id, at 5, 8-10, 13- 14, 16.  
Although the Veteran's testimony concerning his treatment for 
injuries following the accident is somewhat unclear, he seems to 
indicate that he was initially treated for his injury at Mercy 
Hospital in Bakersfield before returning to Fort Huachuca and 
receiving further treatment at the hospital on base.  See id, at 
9-10, 16; Veteran's statement, July 2009.

The Board notes that the Veteran's complete service treatment 
records are not of record.  The only records from his first 
period of service are a March 1950 separation examination report, 
a separation qualification record, and DD Form 214.  These 
records show that the Veteran was stationed at Fort Sill at the 
time of his separation, but mention nothing about him having 
suffered a broken left leg in service.  It is unclear when the 
Veteran was transferred from Fort Huachuca to Fort Sill.  The DD 
Form 214 for his second period of service shows that he was 
stationed at Fort Huachuca at the time of separation.

The Board observes that the Veteran's post-service private 
treatment records have been associated with the claims file.  
These records show that the Veteran underwent guillotine left 
below-knee amputation in July 1999, as a result of diffuse tibial 
artery occlusive disease.  It was noted at the time that the 
Veteran was an insulin-dependent diabetic.  Subsequent treatment 
records reflect that the Veteran continued to be monitored for 
his diabetes, which for the most part appeared to be under good 
control.  In addition, there is a medical opinion of record, 
dated in October 2003, from Dr. R.W.H., M.D. which reflects that 
the Veteran's left leg amputation below the knee was due to 
peripheral vascular disease and that his claimed in-service 
motorcycle accident at approximately 20 years of age may have and 
likely did cause some of the problems with his left leg 
circulation.  The physician noted that he had treated the Veteran 
for many years and by the Veteran's account he had extensive 
bruising and damage to his left leg from the motorcycle accident.  
Recent Doppler testing showed normal flow in the right leg.  The 
physician concluded by stating "[p]lease check to see if this 
can be service related."

In spite of the aforementioned medical evidence, the Board notes 
that the Veteran asserted at the May 2009 hearing that he has 
never been diagnosed with diabetes.

Regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2009).  
As noted, the claims file contains an October 2003 private 
treatment record from Dr. R.W.H., M.D., which reflects that the 
Veteran's left leg amputation below the knee was due to 
peripheral vascular disease and that his claimed in-service 
motorcycle accident at approximately 20 years of age may have and 
likely did cause some of the problems with his left leg 
circulation.  However, it appears that this statement relies upon 
the Veteran's unsubstantiated reports of suffering extensive 
bruising and damage to his left leg in service.  The Board notes 
that the Veteran is competent to report bruising of the leg.  
However, the Veteran's account of suffering "damage" to his leg 
following an accident in 1950 is extremely vague and, therefore, 
not sufficient as a basis for an opinion regarding the etiology 
of a current disability.  Additionally, the Board finds the 
physician's use of the language "may have" to be speculative.  
The Court has held that opinions that are speculative, general or 
inconclusive in nature are of no probative value.  See Bostain v. 
West, 11 Vet. App. 127 (1998); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

To the extent that this physician stated that the Veteran's 
motorcycle accident "likely did cause some of the problems with 
his left leg circulation", the Board finds that this opinion is 
not supported by a detailed rationale.  Specifically, while this 
physician did note that the Veteran had normal flow in the right 
leg, he did not address the nearly 50-year gap between the 
Veteran's claimed in-service accident and his amputation, nor did 
he describe what sort of "damage" from a motorcycle accident 
could have resulted in an amputation 50 years after the fact.  
Furthermore, the Board finds the physician's use of the phrase 
"some of the problems with his left leg circulation" to be too 
vague in terms of describing a specific disability for VA 
compensation purposes. 

As noted, the Veteran's leg was amputated in 1999, nearly 50 
years after his claimed in-service motorcycle incident.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the Veteran has 
not asserted that he has had a continuity of symptoms since his 
claimed 1950 accident.  The Veteran reported at the May 2009 
hearing that he did not think that he sought treatment for his 
leg after service until approximately the early 1990's.  

In summary, the Board has thoroughly reviewed all evidence of 
record.  In consideration of the evidence in its entirety, the 
Board notes that the Veteran's leg was amputated nearly 50 years 
after his claimed motorcycle accident and approximately 47 years 
after his discharge from service.  As such, there is a large gap 
in time from the Veteran's claimed in-service injuries and the 
amputation of his left leg below the knee.  Further, the claims 
file is negative for treatment of the leg until 1999.  While the 
physician who rendered the October 2003 opinion indicated that he 
has treated the Veteran for many years, the claims file does not 
contain evidence of this treatment and the Veteran failed to 
respond to the June 2010 letter which requested an Authorization 
and Consent to Release Information form for this physician and 
other private medical care providers.  The claims file does 
contain the July 1999 operative report for his left below the 
knee amputation; however, there is nothing in this record 
reflecting that this operation was in any way related to an in-
service motorcycle accident or any other in-service injury.  
Additionally, the Veteran has not asserted a continuity of 
symptomatology related to this disability.  The Veteran was 
unable to recall at the May 2009 hearing the exact year that he 
began receiving treatment for his current disability, but he has 
not asserted that he has had continuous symptoms of this 
disability since service.  Moreover, the Board notes that the 
only medical opinion of record on the matter is speculative in 
some aspect and not supported by a detailed rationale in another 
aspect.  As noted above, the physician used certain language that 
was equivocal in nature.  Additionally, he based his opinion on 
an unsubstantiated account of the Veteran that referred to 
"damage" to the leg.  This damage was not described in any 
detail in this private treatment record, and the claims file 
contains no evidence detailing exactly what sort of damage was 
inflicted upon this leg in service.  As such, the Board finds 
that the evidence of record weighs against the Veteran's claim 
for service connection for left below the knee amputation.  While 
the Board took measures to attempt to obtain evidence in the form 
of a VA examination that could have possibly furthered the 
Veteran's claim, as noted above, the Veteran failed to report for 
this examination.  Again, the Board notes that "If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood, supra.

Additionally, the Board notes that the Veteran indicated in his 
September 2004 notice of disagreement (NOD) that he believes he 
is entitled to Veterans benefits due to the accident he suffered 
in service, combined with the smoking habit he developed as a 
result of cigarettes that were issued to him on a regular basis 
during service.  He asserted that these things played a large 
role in his development of blood circulation problems, which led 
to his left leg being amputated.  However, the Board notes that, 
to the extent that the Veteran's disability may be related to a 
history of tobacco use, service connection for a disability on 
the basis that it resulted from disease or injury attributable to 
the use of tobacco products during active service is prohibited 
by law.  38 U.S.C.A § 1103(a) (West 2002); 38 C.F.R. § 3.300(b) 
(2009).  As such, service connection for left below the knee 
amputation based on in-service tobacco use or the development of 
tobacco addiction from in-service use cannot be granted. 

The Board acknowledges the Veteran's contention that he suffered 
a left below the knee amputation as a result of his active duty 
service.  The Veteran can attest to factual matters of which he 
had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to have the medical expertise necessary to provide 
competent medical evidence relating a current disability to an 
in-service injury; thus, his statements linking his current 
disability to an in-service injury are not probative.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The Board 
acknowledges that the Veteran asserted in a July 2009 statement 
that he worked in the paramedics department in service.  However, 
the Veteran did not assert specifically in what capacity he 
worked in the paramedics department.  His DD-214 Form reflects 
that he served in the medical department and attended Medical 
Field Service School.  A Separation Qualification Record 
indicated that the Veteran's military occupation included service 
as a surgical technician.  This Separation Qualification Record 
specifically indicated that this occupation required him to do 
various odd jobs on the hospital wards, such as police of wards.  
This record also indicated that he assisted in treatment of minor 
injuries - hospital orderly.  Further, this record reflected 
that, while in Medical Field Service School, he assisted in 
setting up an operating room and sterilization of instruments.  
While the Board recognizes the Veteran's military occupation, the 
Board does not find there is any evidence of record reflecting 
that the Veteran has any current specialized medical expertise or 
knowledge that would qualify his statements with regard to his 
leg amputation as anything more than lay assertions.

In view of the above, the Board has determined that the evidence 
of record does not support the Veteran's claim for service 
connection for left below the knee amputation.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for left below the knee amputation must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to service connection for left below the knee 
amputation is denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


